Title: To Thomas Jefferson from William Short, 17 December 1822
From: Short, William
To: Jefferson, Thomas


Dear Sir
Philada
Dec: 17. 1822.
Very soon after the departure of my last letter, I learned through the newspapers, the accident which had befallen you. I felt much anxiety on account of it notwithstanding these papers gave a favorable account of the turn which the disorder had taken. I wished much for more detail & for a more recent account, & was prevented from troubling you with a letter to that end, only from my unwillingness to add to your trouble in any way, & particularly in the way of writing, which I knew to be painful to you, before I saw it confirmed by a late letter from you to Mr Adams, which has been published. I recollect, as if it had taken place yesterday, the dislocation of the wrist you complain of, & the bungling manner in which the Surgeon Louis, so much celebrated for his general skill, treated that particular case. I am sorry to learn that it should still make you feel the effects of his failure.I am not the only friend here, where you have a great many, who desire much to know the present state of this accident. The last account which we have, is by Mr Walsh from J. Q. Adams at Washington, who informs him that you are doing well & that no bad consequences are apprehended, & that it is not doubted, that in a short time you will be again in statu quo ante. It would be much more satisfactory to us to know this more directly, if it were possible. Yet I will not ask you to write; but if, as I cannot doubt, you have conveniently at your disposal, some other hand, it would be really a great relief & gratification to me if you would dictate the present state of your wound.I am sure I need not add here that, of which you have had such long & invariable proof, I will not (as so many of your correspondents have done & of which you so justly complain) blazon your letter forth in the newspapers.I am always apt to forget myself when writing to you, & thus prolong my letter perhaps beyond your patience—Not to encounter this risk at present, I will stop here, only adding the assurance of those sentiments of affectionate respect with which I have ever been & shall ever be, dear Sir,your friend & servantW: Short